DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 6, 7, 9-17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 3, 14, 16, 17 and 20, the prior art does not disclose or make obvious a radioprotective screen having a front wall structure and a lateral wall structure connected to each other at a vertical corner edge, said front wall structure comprising a lower part and an upper part configured to be moved relative to one another, said upper part of said front wall structure being mounted pivotally around a vertical axis at said corner edge, said lower part extending in a vertical plane which is offset from the lateral wall by a fixed angle between 70 and 120 degrees, a base with ground support wheels, and a panel which extends from the lower edge of the lower part of the lateral wall structure and from the lower edge of the lower part of the front wall structure over a part of the lower part of the lateral wall structure and over part of the lower part of the front wall structure at both sides of the corner edge.
	Regarding claims 6 and 7 the prior art does not disclose or make obvious a radioprotective shield having a front wall structure with a lower part and an upper part that can be moved relative to one another and a lateral wall structure connected to the front wall at a corner edge, where the upper edge of the lower part of the front wall structure comprises a protective extension shaped as a tablet or semi-rigid bib made of 
Regarding claim 9, the prior art does not disclose or make obvious a radioprotective shield having a front wall structure with a lower part and an upper part that can be moved relative to one another and a lateral wall structure connected to the front wall at a corner edge, wherein the lateral edge of the lateral wall structure comprises an extension shaped as a lateral wing able to cover the lateral edge which is in front of the upper part of the front wall structure and the associated pivoting axis, the cover being formed on the side of the outer face of the upper part of the front wall structure.
Regarding claim 10, the prior art does not disclose or make obvious a radioprotective shield having a front wall structure with a lower part and an upper part that can be moved relative to one another and a lateral wall structure connected to the front wall at a corner edge, wherein the upper edge of the lateral wall structure and an upper edge of the front wall structure both comprise a roof-forming extension and the two extensions are offset with respect to each other.
Regarding claims 11-13 and 21, the prior art does not disclose or make obvious a radioprotective shield having a front wall structure with a lower part and an upper part that can be moved relative to one another and a lateral wall structure connected to the front wall at a corner edge, wherein the upper part of the front wall structure comprises an upper panel and a lower panel made of transparent radioactive material that is vertically translationally movable with respect to the upper panel.
Regarding claim 14, the prior art does not disclose or make obvious a radioprotective shield having a front wall structure with a lower part and an upper part that can be moved relative to one another and a lateral wall structure connected to the front wall at a corner edge, wherein the upper part of the front wall comprises a supporting arm pivotally mounted on said corner edge around a pivoting axis and a panel movably mounted on said supporting arm for horizontal translational movement.
Regarding claim 15, the prior art does not disclose or make obvious a radioprotective shield having a front wall structure with a lower part and an upper part that can be moved relative to one another and a lateral wall structure connected to the front wall at a corner edge, comprising a flexible pocket covering at least partially the upper part of the front wall structure by entering the lower edge of the latter into the opening of said flexible pocket, and at least one flexible panel able to cover at least partially said lateral wall structure and the lower part of said wall structure.
In the prior art Magram (US 20070252095 A1) and Lemer (US 20050173658 A1, US 20100304060 A1 and 20150206609 A1) teach mobile radiation shields having a lateral wall and a front wall with an upper and lower part, but does not teach the additional structures of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.